Citation Nr: 1720784	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than April 29, 2016 for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome and degenerative changes.

4.  Entitlement to special monthly compensation benefits based upon housebound status or a demonstrated need for aid and attendance due to service-connected disabilities.

5.  Entitlement to nonservice-connected pension benefits.

6.  Entitlement to special monthly pension benefits.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in April 2015.

The record reflects that the Veteran submitted a timely notice of disagreement (NOD) with respect to a May 2016 RO rating decision which granted service connection for right ankle sprain, skin disability, and an adjustment disorder with depressed mood.  Although the RO has not yet issued a statement of the case (SOC) for these issues, the Board notes that the issues are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  As the receipt of the NOD has been acknowledged by the RO and additional action is pending at the RO, Manlincon v. West, 12 Vet. App. 238 is not applicable in this case and the Board will not further address these matters at this time.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The recent evidence of record appears to reveal that the Veteran is currently employed, and entitlement to a TDIU is not before the Board at this time.

The claims of entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome and degenerative changes, entitlement to special monthly compensation benefits, and entitlement to special monthly pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was manifested by level I hearing acuity in the right ear and level I hearing acuity in the left ear.

2.  The Veteran first filed a claim for service connection for hearing loss disability on April 29, 2016.

3.  The Veteran had peacetime active service from October 1975 to July 1990.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for an effective date earlier than April 29, 2016, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. § 3.400 (2016).

3.  The Veteran does not meet the basic eligibility requirements for a permanent and total disability rating for pension purposes.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters, including those dated in May 2009 and April 2016.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  A review of the VA audiological examination reflects that the examiner  provided an adequate description of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to obtain VA medical records and to obtain a VA examination.  These directives have been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

March 2016 VA medical records indicate that the Veteran was issued hearing aids.  

In May 2016 the Veteran underwent a VA contract audiological examination.  The Veteran indicated that he was unable to function without hearing aids.   The diagnosis was bilateral sensorineural hearing loss.  Pure tone thresholds, in decibels, were, in pertinent part, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
55
LEFT
25
25
40
50
60

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 36.25 decibels in the right ear and 43.75 decibels in the left ear.  Speech recognition ability, using the Maryland CNC test, was 100 percent in the right ear and 100 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the May 2016 examination findings.  Pure tone threshold levels were neither 55 dB or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 hertz, nor were they 30 dB or less at 1,000 hertz and 70 dB or more at 2000 hertz.  38 C.F.R. § 4.86(a) and (b).

The Veteran is considered competent to give evidence about what he observes or experiences concerning his hearing loss.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board further finds that such reports of difficulties are consistent with the speech recognition percentage scores and audiometric decibel thresholds as measured; in other words, the Board finds to be more probative the very specific audiometric test scores-both the decibel thresholds on audiometric testing and speech recognition scores as tested.  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).  Without a showing of extraschedular factors, the Board is bound by law to apply VA's rating schedule based on the relevant audiometry results and speech recognition scores.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In sum, a compensable rating for bilateral hearing loss is not warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

A review of the May 2016 audiological examinations reflects that the examiner provided an adequate description of the functional effects of the Veteran's hearing loss.  Further, the evidence of record does not reveal that the Veteran's disability on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.

II.  Earlier effective date for the grant of service connection for hearing loss.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  38 C.F.R. §§ 3.151, 3.155.  The amended regulations apply to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA in April 2016, the new regulations apply.

In an August 2016 rating decision, the RO granted service connection for bilateral hearing loss, effective April 29, 2016.  As such, the Board must determine whether prior to April 29, 2016, the Veteran filed a claim seeking service connection for hearing loss.  The Board finds that nothing in the claims file received during that time period is a standard form claim for service connection for hearing loss disability.

The Board notes in passing that the Veteran has not referenced any evidence that would provide for an earlier effective date in this case.

In sum, the evidence of record provides no basis for an award of service connection for bilateral hearing loss prior to April 29, 2016.

III.  Nonservice-connected pension benefits.

VA improved pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).

VA has delineated the periods of war for VA improved pension purposes (as pertinent in this case) that includes the Vietnam era (August 5, 1964 through May 7, 1975) and the Persian Gulf War (August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2.

The Veteran had verified honorable active service from October 1975 to July 1990, a period of peacetime.  As the Veteran's verified active service was completed entirely during peacetime, the Veteran does not meet the basic eligibility requirements for VA improved pension benefits.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An effective date earlier than April 29, 2016 for the grant of service connection for bilateral hearing loss is denied.

Entitlement to nonservice-connected pension benefits is denied.


REMAND

As for the claim of entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome and degenerative changes, although VA examinations for that disability have been conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion and with and without weight bearing.  Accordingly, the Veteran should be afforded another VA examination.

The claims involving special monthly pension and special monthly compensation are subject to the outcome of the actions taking in this decision, as well as ongoing issues not presently before the Board.  Further action on these claims will therefore be deferred at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertaining to treatment of the Veteran dated since May 27, 2016 and associate them with the record.

2.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must test the range of the left knee motion in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome and degenerative changes, entitlement to special monthly compensation benefits based upon housebound status or a demonstrated need for aid and attendance due to service-connected disabilities, and entitlement to special monthly pension benefits.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


